}

Case 6:21-cv-06440-EAW Document? Filed 07/08/21 Page 1 of 2

bfzalror] |

 

RE? Cese. Cr2t-eV= 0694 0-ERW

 

 

 

 

 

 

TT _ - oo oo a
united Sfafes Disha? Count — a
VWieSfern District ot New Yor th a
{0 Stite] Sree” OC

 

Loddght LYG1Y

 

 

—______ allegat 7
— SARNMYS 5 Lieftne Arh&ele Te tepebtionr ter

J ,
eye esentetim td twa ting LESPohs € can FAS

 

noffer,

Pees. accept thiS arsazey fe Sumrms fr co vil

ictim cease Civilaction M0. £:21 cy-CO6YYO-EAwW.

Ln regecds te Ths Setipous Ff deny all
. vw

Pio & » Liteon fepres enrtat 1Co~ te

 

 

 

 

 

Sin Cc eretly,
7

 

Jer kK ASAfon

 

 

 

 

CAGE

 

 

 
i

C10 Macore County Fai]

BUFFALO NY 140
sae Wie sare. Hhuet Lyf 6 JUL 2021 pmi 1
Lok port WY 14995

 

United Stotes Distercet Courd-

bestery, Distr:ct ot Weary bar K
[00 Sfufe Street

JUL ~g
Rochesfpey Wy 196)

14614-4

i

Baas Hues gechpbeadjeghayef bag feplefag ftp teton
